





Exhibit 10.2


SEPARATION AGREEMENT
By and Between
NORTHSTAR ASSET MANAGEMENT GROUP INC.
and
NORTHSTAR REALTY FINANCE CORP.
Dated as of June 30, 2014




























--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
 
ARTICLE I
Definitions
 
1
ARTICLE II
The Separation
 
10
Section 2.01
Separation Transactions
 
10
Section 2.02
Certain Agreements Govern
 
10
Section 2.03
Transfer of Assets; Assumption of Liabilities
 
10
Section 2.04
Termination of Agreements
 
11
Section 2.05
Transfer of Agreements; Consent
 
12
Section 2.06
Certain Licenses and Permits
 
12
Section 2.07
Disclaimer of Representations and Warranties
 
12
Section 2.08
Removal of Certain Guarantees; Releases from Liabilities
 
.
Section 2.09
Inadvertent or Incorrect Transfers or Omissions of Assets or Liabilities
 
14
ARTICLE III
Actions Pending the Distribution
 
15
Section 3.01
Actions Prior to the Distribution
 
15
Section 3.02
Conditions Precedent to Consummation of the Distribution
 
16
ARTICLE IV
The Distribution
 
18
Section 4.01
The Distribution
 
18
Section 4.02
Sole Discretion of NorthStar Realty
 
18
ARTICLE V
Mutual Releases; Pending, Threatened and Unasserted Claims; Indemnification
 
18
Section 5.01
Release of Pre-Closing Claims
 
18
Section 5.02
Pending, Threatened and Unasserted Claims
 
18
Section 5.03
Indemnification by NSAM
 
21
Section 5.04
Indemnification by NorthStar Realty
 
21
Section 5.05
Indemnification of Third Party Claims
 
22
Section 5.06
Indemnification Obligations Net of Insurance Proceeds and Other Amounts
 
22
Section 5.07
Procedures for Indemnification of Third Party Claims
 
22
Section 5.08
Additional Matters
 
24
Section 5.09
Remedies Cumulative
 
24
Section 5.10
Survival of Indemnities
 
24
ARTICLE VI
Exchange of Information; Confidentiality
 
25
Section 6.01
Agreement for Exchange of Information; Archives
 
25
Section 6.02
Ownership of Information
 
26


1







--------------------------------------------------------------------------------


Section 6.03
Compensation for Providing Information
 
26
Section 6.04
Limitations on Liability
 
26
Section 6.05
Other Agreements Providing for Exchange of Information
 
26
Section 6.06
Production of Witnesses; Records; Cooperation
 
26
Section 6.07
Confidentiality
 
27
Section 6.08
Protective Arrangements
 
28
ARTICLE VII
 
 
28
THE NORTHSTAR NAME
 
 
28
Section 7.01
The NorthStar Name.
 
28
ARTICLE VIII
Dispute Resolution
 
28
Section 8.01
Disputes
 
28
Section 8.02
Escalation; Mediation
 
29
Section 8.03
Court Actions
 
29
ARTICLE IX
Further Assurances and Additional Covenants
 
30
Section 9.01
Further Assurances
 
30
Section 9.02
Insurance Matters
 
30
ARTICLE X
Termination
 
31
Section 10.01
Termination
 
31
Section 10.02
Effect of Termination
 
31
ARTICLE XI
Miscellaneous
 
31
Section 11.01
Counterparts; Entire Agreement; Corporate Power
 
31
Section 11.02
Governing Law
 
32
Section 11.03
Assignability
 
32
Section 11.04
Successors and Assigns
 
32
Section 11.05
Third Party Beneficiaries
 
32
Section 11.06
Notices
 
33
Section 11.07
Severability
 
33
Section 11.08
Publicity
 
34
Section 11.09
Expenses
 
34
Section 11.10
Headings
 
34
Section 11.11
Survival of Covenants
 
34
Section 11.12
Waivers of Default
 
34
Section 11.13
Specific Performance
 
34
Section 11.14
Amendments
 
34
Section 11.15
Interpretation
 
35
Section 11.16
Jurisdiction; Service of Process
 
35
Section 11.17
Waiver of Jury Trial
 
35


2







--------------------------------------------------------------------------------


SCHEDULE I SEPARATION TRANSACTIONS
 
 
 








3







--------------------------------------------------------------------------------




SEPARATION AGREEMENT
SEPARATION AGREEMENT, dated as of June 30, 2014, by and between NorthStar Asset
Management Group Inc., a Delaware corporation (“NSAM”), and NorthStar Realty
Finance Corp., a Maryland corporation (together with its permitted successors
and assigns, including as contemplated by the Restructuring Transactions defined
below, “NorthStar Realty”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned to them in Article I.
RECITALS
WHEREAS, the board of directors of NorthStar Realty has determined that it is in
the best interests of NorthStar Realty and its stockholders to (i) have the
NorthStar Realty Business operate separately from the Asset Management Business,
(ii) contribute the Asset Management Business to NSAM, and (iii) distribute all
of the outstanding NSAM common stock, par value $0.01 per share (“NSAM Common
Stock”), on a one-for-one basis to the Recipients pursuant to the Distribution;
WHEREAS, NorthStar Realty and NSAM have prepared, and NSAM has filed with the
Commission, the Form 10, which includes the Information Statement and sets forth
disclosure concerning NSAM and the Distribution; and
WHEREAS, in connection with the foregoing and to set forth certain aspects of
their ongoing relationship after the Separation and the Distribution, the
Parties, and certain of their respective Subsidiaries and Affiliates, are
entering or have entered, as applicable, into this Agreement and the Ancillary
Agreements.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties agree as follows:
ARTICLE I
DEFINITIONS
For the purpose of this Agreement, the following terms shall have the following
meanings:
“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

 






--------------------------------------------------------------------------------




“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of the definition of “Affiliate,” “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agent” means the distribution agent appointed by NorthStar Realty to distribute
the shares of NSAM Common Stock held by NorthStar Realty pursuant to the
Distribution.
“Agreement” means this Separation Agreement.
“Ancillary Agreements” means, collectively, the Management Agreement, the Loan
Origination Services Agreement, the Tax Disaffiliation Agreement, the
Contribution Agreement, the Employee Matters Agreement and any instruments,
assignments and other documents and agreements executed in connection with the
implementation of the transactions contemplated by this Agreement, including
Article II.
“Asset Management Business” means the Assets and Liabilities of NorthStar Asset
Management Group Inc., which holds the asset management business of NorthStar
Realty as conducted immediately prior to the Distribution, including the
business of the broker-dealer.
“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including, but not limited to, the following:
(a)    all accounting and other books, records and files, whether in paper,
microfilm, microfiche, computer tape or disc, magnetic tape or any other form;
(b)    all apparatus, computers and other electronic data processing equipment,
fixtures, machinery, furniture, office and other equipment, and other tangible
personal property;
(c)    all interests in real property of whatever nature, including easements,
whether as owner, mortgagee or holder of a security interest in real property,
lessor, sublessor, lessee, sublessee or otherwise;
(d)    all interests in any capital stock or other equity interests of any
Subsidiary or any other Person; all bonds, notes, debentures or other securities
issued by any Subsidiary or

2



--------------------------------------------------------------------------------




any other Person; all loans, advances or other extensions of credit or capital
contributions to any Subsidiary or any other Person; and all other investments
in securities of any Person;
(e)    all license agreements, leases of personal property, open purchase orders
for raw materials, supplies, parts or services, unfilled orders for the
manufacture and sale of products and other contracts, agreements or commitments
and all rights arising thereunder;
(f)    all letters of credit, performance bonds and other surety bonds;
(g)    all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance manuals
and materials and analyses prepared by consultants and other third parties;
(h)    all Intellectual Property and Technology;
(i)    all Software;
(j)    all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, development and
manufacturing files, vendor and customer drawings, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;
(k)    all prepaid expenses, trade accounts and other accounts and notes
receivable;
(l)    all claims or rights against any Person arising from the ownership of any
Asset, all rights in connection with any bids or offers and all claims, choses
in action or similar rights, whether accrued or contingent;
(m)    all rights under Insurance Policies and all rights in the nature of
insurance, indemnification or contribution;
(n)    all licenses, permits, approvals and authorizations that have been issued
by any Governmental Authority;
(o)    all cash or cash equivalents, bank accounts, lock boxes and other deposit
arrangements; and
(p)    all interest rate, currency, commodity or other swap, collar, cap or
other hedging or similar agreements or arrangements.

3



--------------------------------------------------------------------------------




“Assigned Contract” means (a) any contract that in NorthStar Realty’s sole
judgment relates exclusively to the NSAM Business and (b) with respect to any
contract that relates, but does not in NorthStar Realty’s sole judgment relate
exclusively, to the NSAM Business (“Partial Assigned Contracts”), the portion,
if any, of such Partial Assigned Contract that, in NorthStar Realty’s sole
judgment, relates to the NSAM Business (the “NSAM Portion”).
“Assignee” has the meaning set forth in Section 2.05(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the U.S. Securities and Exchange Commission.
“Consents” means any consents, waivers or approvals from, or notification
requirements to, any Person other than a member of either Group.
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding,
undertaking, commitment or obligation, whether written or oral.
“Contribution Agreement” means the Contribution Agreement to be entered into by
and between NSAM and NRFC Sub-REIT Corp., on or prior to the Distribution Date.
“Distribution” means the distribution by NorthStar Realty of all the outstanding
shares of NSAM Common Stock owned by NorthStar Realty on the Distribution Date
to the Recipients on a pro-rata basis.
“Distribution Date” means the date determined in accordance with Section 4.02 on
which the Distribution occurs.
“Employee Matters Agreement” means the Employee Matters Agreement to be entered
into by and between NSAM and NorthStar Realty, on or prior to the Distribution
Date.
“Escalation Notice” has the meaning set forth in Section 8.02(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
“Excluded Assets” means (without duplication):
(a)    the NorthStar name;

4



--------------------------------------------------------------------------------




(b)    any cash and cash equivalents (other than cash and cash equivalents that
are Assets of NSAM, including the Cash Contribution contemplated by Section 1 of
the Contribution Agreement);
(c)    any and all other Assets owned by any member of the NorthStar Realty
Group immediately prior to the Distribution, wherever such Assets may be located
(other than Assets of NSAM); and
(d)    any and all Assets owned or held immediately prior to the Distribution by
NorthStar Realty or any of its Subsidiaries that are not used exclusively in the
NSAM Business (the intention of this clause (d) is only to rectify any
inadvertent transfer or conveyance of any Assets that, had the parties given
specific consideration to such Asset as of the date hereof, would have otherwise
been classified as an Excluded Asset; no Asset shall be deemed to be an Excluded
Asset solely as a result of this clause (d) if such Asset is within the category
or type of Asset expressly covered by the terms of an Ancillary Agreement unless
the party claiming entitlement to such Asset can establish that the transfer or
conveyance of such Asset was inadvertent, and no Asset shall be deemed an
Excluded Asset solely as a result of this clause (d) unless a claim with respect
thereto is made by NorthStar Realty on or prior to the first anniversary of the
Distribution Date).
“Excluded Liabilities” means (without duplication):
(a)    any and all Liabilities that are expressly contemplated by this Agreement
or any Ancillary Agreement as Liabilities to be retained or assumed by NorthStar
Realty or any other member of the NorthStar Realty Group, which include any and
all Liabilities incurred by NorthStar Realty and its Affiliates, including the
operation of the Asset Management Business, prior to and including the
Distribution Date, except not including (i) those Liabilities for which
NorthStar Realty agrees to contribute cash to NSAM in return for NSAM paying
those Liabilities, or (ii) those Liabilities related to the broker-dealer
business as conducted prior to the Distribution Date but owed following the
Distribution Date;
(b)    any and all express agreements and obligations of any member of the
NorthStar Realty Group under this Agreement or any of the Ancillary Agreements;
(c)    any and all Liabilities of a member of the NorthStar Realty Group to the
extent relating to, arising out of or resulting from any Excluded Assets; and

5



--------------------------------------------------------------------------------




(d)    any and all Liabilities of any members of the NorthStar Realty Group that
are not Liabilities of NSAM.
“Form 10” means the registration statement on Form 10 filed by NSAM with the
Commission to effect the registration of NSAM Common Stock pursuant to the
Exchange Act in connection with the Distribution, as such registration statement
may be amended or supplemented from time to time.
“Governmental Approvals” means any notices, reports or other filings to be given
to or made with, or any consents, registrations, approvals, permits or
authorizations to be obtained from, any Governmental Authority.
“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.
“Group” means either the NorthStar Realty Group or the NSAM Group, as the
context requires.
“Indemnifying Party” has the meaning set forth in Section 5.06(a).
“Indemnitee” has the meaning set forth in Section 5.06(a).
“Indemnity Payment” has the meaning set forth in Section 5.06(a).
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, algorithms, computer
programs or other software, marketing plans, customer names, communications by
or to attorneys (including attorney-client privileged communications), memos and
other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee or business
information or data.
“Information Statement” means the Information Statement, filed as an exhibit to
the Form 10, to be sent to each Recipient in connection with the Distribution.
“Insurance Policies” means the insurance policies written by insurance carriers,
including those (if any) affiliated with NorthStar Realty, pursuant to which
NSAM or one or

6



--------------------------------------------------------------------------------




more of its Subsidiaries after the Distribution Date (or their respective
officers or directors) will be insured or self-insured parties after the
Distribution Date.
“Insurance Proceeds” means those monies:
(a)    received by an insured (or its successor-in-interest) from an insurance
carrier;
(b)    paid by an insurance carrier on behalf of the insured (or its
successor-in-interest); or
(c)    received (including by way of set-off) from any third party in the nature
of insurance, contribution or indemnification in respect of any Liability;
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.
“Intellectual Property” means all of the following whether arising under the
laws of the United States or of any other foreign or multinational jurisdiction:
(i) patents, patent applications (including patents issued thereon) and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, substitutions, renewals, extensions and reexaminations of
any of the foregoing, and all rights in any of the foregoing provided by
international treaties or conventions, (ii) trademarks, service marks, trade
names, service names, trade dress, logos and other source or business
identifiers, including all goodwill associated with any of the foregoing, and
any and all common law rights in and to any of the foregoing, registrations and
applications for registration of any of the foregoing, all rights in and to any
of the foregoing provided by international treaties or conventions, and all
reissues, extensions and renewals of any of the foregoing, (iii) Internet domain
names, (iv) copyrightable works, copyrights, moral rights, mask work rights,
database rights and design rights, in each case, other than Software, whether or
not registered, and all registrations and applications for registration of any
of the foregoing, and all rights in and to any of the foregoing provided by
international treaties or conventions, (v) confidential and proprietary
information, including trade secrets, invention disclosures, processes and
know-how, in each case, other than Software, and (vi) intellectual property
rights arising from or in respect of any Technology. Intellectual Property shall
not include the NorthStar name, which shall be governed by Article VII of this
Agreement.
“Intercompany Accounts” has the meaning set forth in Section 2.04(a).

7



--------------------------------------------------------------------------------




“Law” means any national, supranational, federal, state, provincial, local or
similar law (including common law), statute, code, order, ordinance, rule,
regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.
“Liabilities” means any and all claims, debts, demands, actions, causes of
action, suits, damages, obligations, accruals, accounts payable, reckonings,
bonds, indemnities and similar obligations, agreements, promises, guarantees,
make-whole agreements and similar obligations, and other liabilities and
requirements, including all contractual obligations, whether absolute or
contingent, matured or unmatured, liquidated or unliquidated, accrued or
unaccrued, known or unknown, whenever arising, and including those arising under
any law, rule, regulation, Action, threatened or contemplated Action (including
the costs and expenses of demands, assessments, judgments, settlements and
compromises relating thereto and attorneys’ fees and any and all costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any such Actions or threatened or contemplated Actions), order or
consent decree of any Governmental Authority or any award of any arbitrator or
mediator of any kind, and those arising under any contract, commitment or
undertaking, including those arising under this Agreement or any Ancillary
Agreement, in each case, whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person, of any nature or kind, whether or not the same would properly be
reflected on a balance sheet.
“Loan Origination Services Agreement” means the Loan Origination Services
Agreement to be entered into by and between NorthStar Realty and NSAM US LLC, a
Delaware limited liability company, on or prior to the Distribution Date.
“Management Agreement” means the Management Agreement to be entered into by and
between NSAM J-NRF Ltd, a Jersey limited company, and NorthStar Realty, on or
prior to the Distribution Date.
“NorthStar Realty” has the meaning set forth in the caption.
“NorthStar Realty Business” means the business and operations of NorthStar
Realty, expressly excluding the Asset Management Business, conducted immediately
prior to the Distribution by any member of the NorthStar Realty Group.
“NorthStar Realty Common Stock” means the common stock, $0.01 par value per
share, of NorthStar Realty.

8



--------------------------------------------------------------------------------




“NorthStar Realty Group” means NorthStar Realty and each of its direct and
indirect Subsidiaries, expressly excluding any entity that is a member of the
NSAM Group.
“NorthStar Realty Indemnitees” has the meaning set forth in Section 5.03.
“NSAM” has the meaning set forth in the caption.
“NSAM Business” means, from and after the Separation, the business and
operations of any member of the NSAM Group, including the Asset Management
Business contributed by NorthStar Realty to NSAM pursuant to Article II.
“NSAM Common Stock” has the meaning set forth in the preamble.
“NSAM Group” means NSAM and any of its direct or indirect Subsidiaries.
“NSAM Indemnitees” has the meaning set forth in Section 5.04.
“NYSE” means the New York Stock Exchange.
“Party” shall mean either party to this Agreement, and “Parties” shall mean both
parties to this Agreement.
“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
“Recipients” means the Record Holders of NorthStar Realty Common Stock on the
Record Date.
“Record Date” means the close of business on the date determined by the
NorthStar Realty board of directors as the record date for determining the
Record Holders of NorthStar Realty Common Stock.
“Record Holders” means holders of record as of the Record Date of all of the
shares of NorthStar Realty Common Stock that were outstanding on the Record
Date.
“Restructuring Transactions” means (i) the merger of NorthStar Realty Finance
Limited Partnership with and into NorthStar Realty Finance Corp. with NorthStar
Realty Finance Corp. as the surviving corporation; (ii) the merger of NorthStar
Realty Finance Corp. with and into NRFC Sub-REIT Corp. with NRFC Sub-REIT Corp.
as the surviving corporation, to be re-named NorthStar Realty Finance Corp., the
successor party to this Agreement; (iii) the related

9



--------------------------------------------------------------------------------




transactions to be completed by NorthStar Realty and its Affiliates to
facilitate the Separation; and (iv) the Separation.
“Separation” means (a) any actions to be taken pursuant to Article II and (b) if
not addressed by Article II, any transfers of Assets and any assumptions of
Liabilities, in each case, between a member of one Group and a member of the
other Group, provided for in this Agreement or any Ancillary Agreement.
“Software” means any and all (i) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow charts and other work
products used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) documentation, including user
manuals and other training documentation, relating to any of the foregoing.
“Specified Documents” means the Form 10, the Information Statement and any other
registration statement filed with the Commission in connection with the
Distribution by or on behalf of NSAM or any other member of the NSAM Group.
“Subsidiary” of any Person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.
“Tax Disaffiliation Agreement” means the Tax Disaffiliation Agreement to be
entered into by and between NSAM and NorthStar Realty, on or prior to the
Distribution Date.
“Taxes” has the meaning set forth in the Tax Disaffiliation Agreement.
“Technology” means all technology, designs, formulae, algorithms, procedures,
methods, discoveries, processes, techniques, ideas, know-how, research and
development, technical data, tools, materials, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice) apparatus, creations, improvements, works

10



--------------------------------------------------------------------------------




of authorship in any media, confidential, proprietary or non-public information,
and other similar materials, and all recordings, graphs, drawings, reports,
analyses and other writings, and other tangible embodiments of the foregoing in
any form whether or not listed herein, in each case, other than Software.
“Third Party Claim” means any assertion by a Person (including any Governmental
Authority) who is not a member of the NorthStar Realty Group or the NSAM Group
of any claim, or the commencement by any such Person of any Action, against any
member of the NorthStar Realty Group or the NSAM Group.
“Transaction Indemnitees” has the meaning set forth in Section 5.05.
“Transaction Third Party Claim” has the meaning set forth in Section 5.05.
“Transfer” means to sell, assign, transfer, convey and/or deliver. The terms
“Transferred” and “Transferable” shall have the correlative meanings.
“Transfer Documents” has the meaning set forth in Section 2.03(b).
ARTICLE II    
THE SEPARATION
Section 2.01    Separation Transactions. On or prior to the Distribution Date,
NorthStar Realty shall, and shall cause NSAM and each Subsidiary and controlled
Affiliate of NorthStar Realty to, effect each of the transactions and Transfers
set forth on Schedule I, which transactions and Transfers shall be accomplished
substantially in the order described on and subject to the limitations set forth
on Schedule I, in each case, with such modifications, if any, as NorthStar
Realty shall determine are necessary or desirable for efficiency or similar
purposes.
Section 2.02    Certain Agreements Govern. Notwithstanding anything in this
Agreement to the contrary, each of NorthStar Realty and NSAM agrees on behalf of
itself and its Subsidiaries, as applicable, that (i) the provisions of the Tax
Disaffiliation Agreement shall exclusively govern the allocation of Assets and
Liabilities related to Taxes and (ii) the provisions of the Employee Matters
Agreement shall exclusively govern the allocation of Assets and Liabilities
related to employee matters.
Section 2.03    Transfer of Assets; Assumption of Liabilities.
(a)    Prior to the Distribution:

11



--------------------------------------------------------------------------------




(i)    NorthStar Realty shall, and shall cause its applicable Subsidiaries to,
Transfer to NSAM or certain of NSAM’s Subsidiaries designated by NSAM, and NSAM
or such NSAM Subsidiaries shall accept from NorthStar Realty and its applicable
Subsidiaries, all of NorthStar Realty’s and such Subsidiaries’ respective direct
or indirect right, title and interest in the Assets of the Asset Management
Business existing immediately prior to the Distribution (other than the Excluded
Assets) and other than those certain Assets that in the sole discretion of NSAM
it shall be impracticable to Transfer prior to the Distribution, and the parties
in good faith shall use commercially reasonable efforts to effect such Transfers
when practicable), as provided for in the Contribution Agreement (and the other
contribution agreements referenced therein);
(ii)    NSAM and certain of its Subsidiaries designated by NSAM shall accept,
assume and agree faithfully to perform, discharge and fulfill all the
Liabilities of the Asset Management Business (other than the Excluded
Liabilities) in accordance with their respective terms. NSAM and such
Subsidiaries shall be responsible for all Liabilities (other than Excluded
Liabilities) of the Asset Management Business, subject to the provisions of
Article V;
(iii)    NorthStar Realty shall, and shall cause its applicable Subsidiaries to,
retain and, if necessary, Transfer to certain of its other Subsidiaries
designated by NorthStar Realty, and such other Subsidiaries shall accept from
such applicable Subsidiaries, if necessary, NorthStar Realty’s and such
applicable Subsidiaries’ respective right, title and interest in and to any
Excluded Assets specified by NorthStar Realty; and
(iv)    NorthStar Realty shall and shall cause its applicable Subsidiaries, to
accept and assume, if applicable, or retain as designated by NorthStar Realty,
and agree faithfully to perform, discharge and fulfill the Excluded Liabilities,
and NorthStar Realty and such Subsidiary shall be responsible for all Excluded
Liabilities.
(b)    In furtherance of the assignment, transfer, conveyance and delivery of
the Assets and the assumption of the Liabilities in accordance with Section
2.03(a), on the date that such Assets are assigned, transferred, conveyed or
delivered or such Liabilities are assumed (i) NorthStar Realty and NSAM, as
applicable, shall execute and deliver, and shall cause their respective
Subsidiaries to execute and deliver, such bills of sale, quitclaim deeds, stock
powers, certificates of title, assignments of partnership or other interests,
assignments of Contracts and other instruments of transfer, conveyance and
assignment as and to the extent reasonably necessary to evidence the transfer,
conveyance and assignment of all right, title and interest in and to such Assets
to the applicable transferee, and (ii) NorthStar Realty and NSAM shall execute
and deliver, and shall cause their respective Subsidiaries to execute and
deliver, such

12



--------------------------------------------------------------------------------




assumptions of Contracts and other instruments of assumption as and to the
extent necessary to evidence the valid and effective assumption of such
Liabilities by the applicable assignee thereof. All of the foregoing documents
contemplated by this Section 2.03(b) shall be referred to collectively herein as
the “Transfer Documents.”
Section 2.04    Termination of Agreements.
(a)    Except as set forth in Section 2.04(b), in furtherance of the releases
and other provisions of Section 5.01, each of NSAM, on the one hand, and
NorthStar Realty, on the other hand, shall (i) terminate, or cause to be
terminated, effective as of the Distribution Date, any and all agreements,
arrangements, commitments and understandings whether or not in writing, between
or among NSAM and/or any other member of the NSAM Group, on the one hand, and
NorthStar Realty and/or any other member of the NorthStar Realty Group, on the
other hand; and (ii) cause all intercompany accounts payable or accounts
receivable (“Intercompany Accounts”) to be settled within a reasonable amount of
time following the Distribution Date. No such terminated agreement, arrangement,
commitment or understanding (including any provision thereof that purports to
survive termination) shall be of any further force or effect after the
Distribution Date.
(b)    The provisions of Section 2.04(a) shall not apply to any of the following
agreements, arrangements, commitments, understandings or Intercompany Accounts
(or to any of the provisions thereof): (i) this Agreement; (ii) the Ancillary
Agreements; and (iii) each other agreement, arrangement, commitment,
understanding or Intercompany Account expressly contemplated by this Agreement,
the Information Statement or any Ancillary Agreement to be entered into by
either Party or any other member of its Group.
Section 2.05    Transfer of Agreements; Consent. On or prior to the Distribution
Date:
(a)    Subject to the provisions of this Section 2.05 and the terms of the
Ancillary Agreements, with respect to Partial Assigned Contracts, (i) NorthStar
Realty shall use reasonable efforts to cause each such Partial Assigned Contract
to be divided into separate Contracts for each of the NorthStar Realty Business
and the NSAM Business or (ii) if such a division is not possible, NorthStar
Realty shall cause the NSAM Portion of such Partial Assigned Contract to be
assigned to NSAM, or otherwise to cause the same economic and business terms to
govern with respect to such NSAM Portion (by subcontract, sublicense or
otherwise).
(b)    Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Assigned Contract, in
whole or in

13



--------------------------------------------------------------------------------




part, or any rights thereunder if the agreement to assign or attempt to assign,
without the consent of a third party, would constitute a breach thereof or in
any way adversely affect the rights of the assignor or the assignee (the
“Assignee”) thereof. Until such Consent is obtained, or if an attempted
assignment thereof would be ineffective or would adversely affect the rights of
any party hereto so that the Assignee would not, in fact, receive all such
rights, the parties will cooperate with each other in any alternative
arrangement designed to provide for the Assignee the benefits of, and to permit
the Assignee to assume liabilities under, any such Assigned Contract. The
Parties shall use commercially reasonable efforts (which shall not require the
payment of money to the counterparty to any such Assigned Contract) to obtain
required Consents to assignment of Assigned Contracts hereunder.
Section 2.06    Certain Licenses and Permits. On or prior to the Distribution
Date, all licenses, permits and authorizations issued by Governmental
Authorities which exclusively relate to the NSAM Business but which are held in
the name of NorthStar Realty or any of its Subsidiaries, or any of their
respective employees, officers, directors, stockholders, agents, or otherwise,
on behalf of NSAM (or its Subsidiaries) shall, to the extent Transferable and to
the extent not requiring a Consent, approval or authorization for such Transfer,
be Transferred by NorthStar Realty to NSAM.
Section 2.07    Disclaimer of Representations and Warranties. Each of NorthStar
Realty (on behalf of itself and each other member of the NorthStar Realty Group)
and NSAM (on behalf of itself and each other member of the NSAM Group)
understands and agrees that, except as expressly set forth herein or in any
Ancillary Agreement, no party to this Agreement, any Ancillary Agreement or any
other agreement or document contemplated by this Agreement or any Ancillary
Agreement, is representing or warranting in any way as to any Assets, businesses
or Liabilities transferred or assumed as contemplated hereby or thereby, as to
any Consents or approvals required in connection therewith, as to the value or
freedom from any security interests of, or any other matter concerning, any
Assets of such party, or as to the absence of any defenses or right of set-off
or freedom from counterclaim with respect to any claim or other asset, including
any accounts receivable, of any such party, or as to the legal sufficiency of
any assignment, document or instrument delivered hereunder to convey title to
any asset or thing of value upon the execution, delivery and filing hereof or
thereof. Except as may expressly be set forth herein or in any Ancillary
Agreement, any such assets are being transferred on an “as is,” “where is”
basis, and the respective transferees shall bear the economic and legal risks
that (a) any conveyance shall prove to be insufficient to vest in the transferee
good and marketable title, free and clear of any security interest, and (b) any
necessary Governmental Approvals or other Consents are not obtained or that any
requirements of laws or judgments are not complied with.

14



--------------------------------------------------------------------------------




Section 2.08    Removal of Certain Guarantees; Releases from Liabilities.
(a)    Except as otherwise specified in any Ancillary Agreement, (i) NSAM shall
use its commercially reasonable efforts to have, on or prior to the Distribution
Date, or as soon as practicable thereafter, any member of the NorthStar Realty
Group removed as guarantor of or obligor for any Liability of NSAM, and (ii)
NorthStar Realty shall use its commercially reasonable efforts to have, on or
prior to the Distribution Date, or as soon as practicable thereafter, any member
of the NSAM Group removed as guarantor of or obligor for any Liability of
NorthStar Realty.
(b)    If NSAM or NorthStar Realty, as the case may be, is unable to obtain, or
to cause to be obtained, any such required removal as set forth in Section
2.08(a), the applicable guarantor or obligor shall continue to be bound as such
and, unless not permitted by Law or the terms thereof, the relevant beneficiary
shall or shall cause one of its Subsidiaries, as agent or subcontractor for such
guarantor or obligor to pay, perform and discharge fully all the obligations or
other Liabilities of such guarantor or obligor thereunder from and after the
date hereof.
(c)    If (i) NSAM is unable to obtain, or to cause to be obtained, any such
required removal as set forth in Section 2.08(a), or (ii) Liabilities of NSAM
arise from and after the Distribution Date but before a member of the NorthStar
Realty Group which is a guarantor or obligor with reference to any such
Liability of NSAM is removed pursuant to Section 2.08(a), then such guarantor or
obligor shall be indemnified by NSAM for all Liabilities incurred by it in its
capacity as guarantor or obligor. Without limiting the foregoing, NSAM shall, or
shall cause a member of the NSAM Group to, reimburse any such member of the
NorthStar Realty Group which is a guarantor or obligor as soon as practicable
(but in no event later than 30 days) following delivery by NorthStar Realty to
NSAM of notice of a payment made pursuant to this Section 2.08 in respect of
Liabilities of NSAM.
(d)    If (i) NorthStar Realty is unable to obtain, or to cause to be obtained,
any such required removal as set forth in Section 2.08(a), or (ii) Liabilities
of NorthStar Realty arise from and after the Distribution Date but before a
member of the NSAM Group which is a guarantor or obligor with reference to any
such Liability of NorthStar Realty is removed pursuant to Section 2.08(a), then
such guarantor or obligor shall be indemnified by NorthStar Realty for all
Liabilities incurred by it in its capacity as guarantor or obligor. Without
limiting the foregoing, NorthStar Realty, shall, or shall cause a member of the
NorthStar Realty Group to, reimburse any such member of the NSAM Group which is
a guarantor or obligor as soon as practicable (but in no event later than 30
days) following delivery by NSAM to NorthStar Realty of notice of a payment made
pursuant to this Section 2.08 in respect of NorthStar Realty Liabilities.

15



--------------------------------------------------------------------------------




(e)    In the event that at any time before or after the Distribution Date
NorthStar Realty identifies any letters of credit, interest rate or foreign
exchange contracts, surety bonds or other Contracts (excluding guarantees) that
relate primarily to the NSAM Business but for which a member of the NorthStar
Realty Group has contingent, secondary, joint, several or other Liability of any
nature whatsoever, NSAM shall, at its expense, take such actions and enter into
such agreements and arrangements as NorthStar Realty may reasonably request to
effect the release or substitution of NorthStar Realty (or a member of the
NorthStar Realty Group).
(f)    In the event that at any time before or after the Distribution Date NSAM
identifies any letters of credit, interest rate or foreign exchange contracts,
surety bonds or other contracts (excluding guarantees) that relate primarily to
the NorthStar Realty Business but for which a member of the NSAM Group has
contingent, secondary, joint, several or other Liability of any nature
whatsoever, NorthStar Realty shall, at its expense, take such actions and enter
into such agreements and arrangements as NSAM may reasonably request to effect
the release or substitution of NSAM (or a member of the NSAM Group).
(g)    The Parties shall use commercially reasonable efforts to obtain, or cause
to be obtained, any Consent, substitution or amendment required to novate or
assign all Liabilities of NSAM of any nature whatsoever transferred under this
Agreement or an Ancillary Agreement, or to obtain in writing the unconditional
release of the assignor so that in each such case, NorthStar Realty (or an
appropriate member of the NorthStar Realty Group) shall be solely responsible
for the Liabilities of NorthStar Realty and NSAM (or an appropriate member of
the NSAM Group) shall be solely responsible for the Liabilities of NSAM;
provided, however, that no Party shall be obligated to pay any consideration
therefore (except for filing fees or other similar charges) to any third party
from whom such Consent, substitution, amendment or release is requested. Whether
or not any such consent, substitution, amendment or release is obtained, nothing
in this Section 2.08 shall in any way limit the obligations of the Parties under
Article V.


Section 2.09    Inadvertent or Incorrect Transfers or Omissions of Assets or
Liabilities.
(a)    In the event that it is discovered after the Distribution that there was
an inadvertent or incorrect omission of the Transfer or assignment by or on
behalf of one Party to or on behalf of the other Party of any Asset or Liability
that, in the sole judgment of NSAM, had the Parties given specific consideration
to such Asset or Liability prior to the Distribution, would have otherwise
caused to be so Transferred or assigned pursuant to this Agreement or any
Ancillary Agreement, then upon such a determination by NSAM, the Parties shall
promptly

16



--------------------------------------------------------------------------------




effect such Transfer or assignment of such Asset or Liability, without payment
of separate consideration therefor.
(b)    In the event that it is discovered after the Distribution that there was
an inadvertent or incorrect Transfer or assignment by or on behalf of one Party
to or on behalf of the other Party of any Asset or Liability that, in the sole
judgment of NSAM, had the Parties given specific consideration to such Asset or
Liability prior to the Distribution, would have otherwise not have been so
Transferred or assigned pursuant to this Agreement or any Ancillary Agreement,
then upon such a determination by NSAM, the Parties shall promptly unwind such
Transfer or assignment of such Asset or Liability and return such Asset to, or
cause the assumption of such Liability by, the appropriate Party, without
payment of separate consideration therefor.
(c)    The Parties hereby agree that to the extent any such Transfer or
assignment, or any such unwind of Transfer or assignment, as provided pursuant
to Section 2.09(a) or Section 2.09(b) above, is effected after the Distribution
Date, such Transfer or assignment or such unwind of Transfer or assignment shall
be given effect for all purposes as if such action had occurred as of the
Distribution Date.
ARTICLE III    
ACTIONS PENDING THE DISTRIBUTION
Section 3.01    Actions Prior to the Distribution.
(a)    Subject to Section 3.02 and Section 4.02, NorthStar Realty and NSAM shall
use reasonable efforts to consummate the Distribution, including by taking the
actions specified in this Section 3.01.
(b)    Prior to the Distribution Date, NorthStar Realty shall mail the
Information Statement to the Recipients.
(c)    NSAM shall use reasonable efforts to take all such action, if any, as may
be necessary or appropriate to have NSAM Common Stock listed on the NYSE prior
to the Distribution Date.
(d)    NorthStar Realty and NSAM shall use reasonable efforts to take all such
action, if any, as may be necessary or appropriate under the state securities or
blue sky laws in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements.

17



--------------------------------------------------------------------------------




(e)    NorthStar Realty and NSAM shall cooperate in preparing, filing with the
Commission and causing to become effective any registration statements or
amendments thereof which are necessary or appropriate in order to effect the
transactions contemplated hereby.
(f)    Prior to the Distribution Date, NRFC Sub-REIT Corp., as sole stockholder
of NSAM prior to the Distribution, shall duly elect, as members of the NSAM
board of directors, the individuals listed as members of the NSAM board of
directors in the Information Statement, and such individuals shall continue to
be members of the NSAM board of directors on the Distribution Date.
(g)    Prior to the Distribution Date, the Amended and Restated Certificate of
Incorporation and Amended and Restated Bylaws of NSAM, in substantially the
forms filed as exhibits to the Form 10, shall be in effect.
Section 3.02    Conditions Precedent to Consummation of the Distribution. The
obligations of the Parties to consummate the Distribution shall be conditioned
on the satisfaction, or waiver by NorthStar Realty, of the following conditions:
(b)    The Form 10 shall have been filed with the Commission and declared
effective by the Commission, no stop order suspending the effectiveness of the
Form 10 shall be in effect, no proceedings for such purpose shall be pending
before or threatened by the Commission and the Information Statement shall have
been mailed to the Recipients.
(c)    Each Ancillary Agreement shall have been duly executed and delivered by
each party thereto and shall be in force and effect.
(d)    No order, injunction or decree issued by any Governmental Authority of
competent jurisdiction or other legal restraint or prohibition preventing the
consummation of the Separation or the Distribution shall be in effect, and no
other event outside the control of NorthStar Realty shall have occurred or
failed to occur that prevents the consummation of the Separation or the
Distribution.
(e)    The Restructuring Transactions shall have been completed.
(f)    NSAM shall have effected a one-for-two reverse stock split of NSAM Common
Stock.
(g)    NRFC Sub-REIT Corp. or its subsidiaries shall contribute to NSAM 100% of
the ownership interests in the Asset Management Business.

18



--------------------------------------------------------------------------------




(h)    NRFC Sub-REIT Corp. shall contribute $100,000,000 in cash, plus
$17,900,000 in cash for any expenses that NSAM or its Affiliates incurs (i) in
connection with the Spin-Off and (ii) in connection with the establishment of
its co-sponsored non-traded public company with RXR Realty LLC. To the extent
that such expenses incurred by NSAM exceed $17,900,000, then NRFC Sub-REIT Corp.
shall pay to NSAM such additional amount incurred; provided, however, that to
the extent such expenses do not exceed $17,900,000, the balance shall be
returned to NorthStar Realty.
(i)    Except as otherwise set forth in this Agreement or any Ancillary
Agreement, all costs and expenses incurred on or prior to the Distribution Date
(whether or not paid on or prior to the Distribution Date) in connection with
the preparation, execution, delivery, printing and implementation of this
Agreement and any Ancillary Agreement, the Information Statement, the
Registration Statement and the Distribution and the consummation of the
transactions contemplated thereby, shall be charged to NSAM and paid by NSAM
with funds received from NorthStar Realty in connection with its initial cash
contribution to NSAM, a portion of such contribution specifically intended to
cover such expenses. Except as otherwise set forth in this Agreement or any
Ancillary Agreement, each Party shall bear its own costs and expenses incurred
after the Distribution Date. Any amount or expense to be paid or reimbursed by
any Party to any other Party shall be so paid or reimbursed promptly after the
existence and amount of such obligation is determined and written demand
therefor is made.
(j)    Opinions from Kramer Levin Naftalis & Frankel LLP shall have been
received to the effect that, for U.S. federal income tax purposes: (i) steps (i)
and (ii) of the Restructuring Transactions will be tax-free; and (ii) the
Distribution should be tax-free to NorthStar Realty and its stockholders.
(k)    No other events or developments shall have occurred or exist prior to the
Distribution Date that, in the judgment of the board of directors of NorthStar
Realty, would result in the Distribution having a material adverse effect on
NorthStar Realty or on the stockholders of NorthStar Realty.
(l)    NorthStar Realty shall have effected a one-for-two reverse stock split of
NorthStar Realty Common Stock.
(m)    NSAM Common Stock shall be listed on the NYSE, subject to official notice
of issuance.

19



--------------------------------------------------------------------------------




(n)    Any material Governmental Approvals and any other material Consents
necessary to consummate the Restructuring Transactions, the Separation and the
Distribution shall have been obtained and be in full force and effect.
(o)    There shall not be pending any litigation or other proceeding: (i)
challenging or seeking to restrain or prohibit the consummation of the
Separation or the Distribution; or (ii) seeking to limit the effect of the
Separation or the Distribution or the operation of the NorthStar Realty Business
or NSAM Business after the Separation or the Distribution.
(p)    The actions set forth in Section 3.01(b), Section 3.01(d), Section
3.01(f), and Section 3.01(g) shall have been completed.
The foregoing conditions are for the sole benefit of NorthStar Realty and shall
not give rise to or create any duty on the part of NorthStar Realty or the
NorthStar Realty board of directors to waive or not waive such conditions or in
any way limit the right of NorthStar Realty to terminate this Agreement as set
forth in Article X or alter the consequences of any such termination from those
specified in such Article. Any determination made by the NorthStar Realty board
of directors prior to the Distribution concerning the satisfaction or waiver of
any or all of the conditions set forth in this Section 3.02 shall be conclusive.
ARTICLE IV    
THE DISTRIBUTION
Section 4.01    The Distribution.
(q)    NSAM shall cooperate with NorthStar Realty to accomplish the Distribution
and shall, at the direction of NorthStar Realty, promptly take any and all
actions necessary or desirable to effect the Distribution. NorthStar Realty
shall select any Agent in connection with the Distribution, as well as any
financial printer, solicitation and/or exchange agent and financial, legal,
accounting and other advisors for NorthStar Realty. NorthStar Realty and NSAM,
as the case may be, will use all reasonable measures to provide, or cause the
applicable member of its Group to provide, to the Agent all share certificates,
if any, and any information as may be required in order to complete the
Distribution.
(r)    Subject to the terms and conditions set forth in this Agreement, on the
Distribution Date, NorthStar Realty shall instruct the Agent to distribute, with
respect to Recipients, by means of a pro-rata distribution to each Recipient (or
such Recipient’s bank or brokerage firm on such Recipient’s behalf)
electronically, by direct registration in book-entry form, one share of NSAM
Common Stock for every one share of NorthStar Realty Common

20



--------------------------------------------------------------------------------




Stock held by such Record Holder on the Record Date, provided that NSAM Common
Stock distributed with respect to NorthStar Realty Common Stock granted as
equity compensation will be subject to the terms of the plans or award
agreements governing such NorthStar Realty Common Stock. It is the intent of the
foregoing that the Distribution be effected on a pro rata, as if converted
basis. The Distribution shall be effective at 11:59 p.m. New York City time on
the Distribution Date.
Section 4.02    Sole Discretion of NorthStar Realty. NorthStar Realty shall, in
its sole and absolute discretion, determine the Distribution Date and all terms
of the Distribution, including the form, structure and terms of any transactions
and/or offerings to effect the Distribution and the timing of and conditions to
the consummation thereof. In addition and notwithstanding anything to the
contrary set forth herein, NorthStar Realty may at any time and from time to
time until the completion of the Distribution decide to abandon the Distribution
or modify or change the terms of the Distribution, including by accelerating or
delaying the timing of the consummation of all or part of the Distribution.
ARTICLE V    
MUTUAL RELEASES; PENDING, THREATENED AND UNASSERTED CLAIMS; INDEMNIFICATION
Section 5.01    Release of Pre-Closing Claims.
(c)    Except as provided in Section 5.01(c), effective as of the Distribution
Date, NSAM does hereby, for itself and each other member of the NSAM Group,
their respective Affiliates (other than any member of the NorthStar Realty
Group), successors and assigns, and all Persons who at any time prior to the
Distribution Date have been stockholders, directors, officers, agents or
employees of any member of the NSAM Group (in each case, in their respective
capacities as such), release and forever discharge NorthStar Realty and the
other members of the NorthStar Realty Group, their respective Affiliates (other
than any member of the NSAM Group), successors and assigns, and all Persons who
at any time prior to the Distribution Date have been stockholders, directors,
officers, agents or employees of any member of the NorthStar Realty Group (in
each case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
(other than Excluded Liabilities) to or of the NSAM Group whatsoever, whether at
law or in equity (including any right of contribution), whether arising under
any Contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Distribution Date, including in

21



--------------------------------------------------------------------------------




connection with the transactions and all other activities to implement the
Separation or the Distribution.
(d)    Except as provided in Section 5.01(c), effective as of the Distribution
Date, NorthStar Realty does hereby, for itself and each other member of the
NorthStar Realty Group, their respective Affiliates (other than any member of
the NSAM Group), successors and assigns, and all Persons who at any time prior
to the Distribution Date have been stockholders, directors, officers, agents or
employees of any member of the NorthStar Realty Group (in each case, in their
respective capacities as such), release and forever discharge NSAM, the other
members of the NSAM Group, their respective Affiliates (other than any member of
the NorthStar Realty Group), successors and assigns, and all Persons who at any
time prior to the Distribution Date have been stockholders, directors, officers,
agents or employees of any member of the NSAM Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities to or of
the NorthStar Realty Group whatsoever, whether at law or in equity (including
any right of contribution), whether arising under any Contract or agreement, by
operation of law or otherwise, existing or arising from any acts or events
occurring or failing to occur or alleged to have occurred or to have failed to
occur or any conditions existing or alleged to have existed on or before the
Distribution Date, including in connection with the transactions and all other
activities to implement the Separation or the Distribution.
(e)    Nothing contained in Section 5.01(a) or Section 5.01(b) shall impair any
right of any Person to enforce this Agreement, any Ancillary Agreement or any
agreements, arrangements, commitments or understandings that are specified in
Section 2.04(b) not to terminate as of the Distribution Date, in each case in
accordance with its terms. Nothing contained in Section 5.01(a) or Section
5.01(b) shall release any Person from:
(i)    any Liability provided in or resulting from any agreement among any
members of the NorthStar Realty Group or the NSAM Group that is specified in
Section 2.04(b) as not to terminate as of the Distribution Date, or any other
Liability specified in such Section 2.04(b) as not to terminate as of the
Distribution Date;
(ii)    any Liability, contingent or otherwise, assumed, transferred, assigned
or allocated to the Group of which such Person is a member in accordance with,
or any other Liability of any member of any Group under, this Agreement or any
Ancillary Agreement;
(iii)    any Liability that the Parties may have with respect to indemnification
or contribution pursuant to this Agreement for claims brought against the

22



--------------------------------------------------------------------------------




Parties or the members of their respective Groups or any of their respective
Subsidiaries or Affiliates or any of the respective directors, officers,
employees or agents of any of the foregoing by third Persons, which Liability
shall be governed by the provisions of this Article V and, if applicable, the
appropriate provisions of the Ancillary Agreements; or
(iv)    any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 5.01.
In addition, nothing contained in Section 5.01(a) shall release NorthStar Realty
from honoring its existing obligations to indemnify any director, officer or
employee of NSAM or any of its Subsidiaries on or prior to the Distribution Date
who was a director, officer or employee of NorthStar Realty or any of its
Subsidiaries on or prior to the Distribution Date, to the extent such director,
officer or employee becomes a named defendant in any litigation involving
NorthStar Realty or any of its Subsidiaries and was entitled to such
indemnification pursuant to then-existing obligations.
(f)    NSAM shall not make, and shall not permit any other member of the NSAM
Group to make, any claim or demand, or commence any Action asserting any claim
or demand, including any claim of contribution or any indemnification, against
NorthStar Realty or any other member of the NorthStar Realty Group, or any other
Person released pursuant to Section 5.01(a), with respect to any Liabilities
released pursuant to Section 5.01(a). NorthStar Realty shall not make, and shall
not permit any other member of the NorthStar Realty Group to make, any claim or
demand, or commence any Action asserting any claim or demand, including any
claim of contribution or any indemnification, against NSAM or any other member
of the NSAM Group, or any other Person released pursuant to Section 5.01(b),
with respect to any Liabilities released pursuant to Section 5.01(b).
(g)    It is the intent of each of NorthStar Realty and NSAM, by virtue of the
provisions of this Section 5.01, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Distribution Date, between or among NSAM or any other member of the NSAM Group,
on the one hand, and NorthStar Realty or any other member of the NorthStar
Realty Group, on the other hand (including any contractual agreements or
arrangements existing or alleged to exist between or among any such members on
or before the Distribution Date), except as expressly set forth in Section
5.01(c). At any time, at the reasonable request of the other Party, each Party
shall cause each member of its respective Group to execute and deliver releases
reflecting the provisions hereof.

23



--------------------------------------------------------------------------------




Section 5.02    Pending, Threatened and Unasserted Claims. NorthStar Realty
shall assume liability for all pending, threatened and unasserted Claims
relating to actions or omissions occurring prior to the Distribution relating to
the NSAM Business and NSAM shall be responsible for all Claims relating to
actions or omissions occurring after the Distribution that relate to the NSAM
Business. To the extent a Claim relates to a series of actions relating to the
NSAM Business occurring both before and after the Distribution, NSAM shall
allocate liability for such Claims between NSAM and NorthStar Realty on a
pro-rata basis or such other means as NSAM determines to be reasonable. In the
event of any third-party Claims that name both Parties as defendants but that do
not primarily relate to either the NSAM Business or the NorthStar Realty
Business, each Party will cooperate with the other Party to defend against such
Claims. Each Party will cooperate in defending any Claims against the other for
events that are related to the Distribution, but may have taken place prior to,
on or after the Distribution Date.
Section 5.03    Indemnification by NSAM. Except as provided in Section 5.06,
NSAM shall indemnify, defend and hold harmless NorthStar Realty, each other
member of the NorthStar Realty Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “NorthStar
Realty Indemnitees”), from and against any and all Liabilities (other than
Excluded Liabilities) of the NorthStar Realty Indemnitees relating to, arising
out of or resulting from any of the following items (without duplication):
(a)    the NSAM Business, including the failure of NSAM or any other member of
the NSAM Group or any other Person to pay, perform or otherwise promptly
discharge any Liability relating to, arising out of or resulting from the NSAM
Business in accordance with its terms after the Distribution Date; and
(b)    any breach by NSAM or any other member of the NSAM Group of this
Agreement or any of the Ancillary Agreements.
Section 5.04    Indemnification by NorthStar Realty. Except as provided in
Section 5.06, NorthStar Realty shall indemnify, defend and hold harmless NSAM,
each other member of the NSAM Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “NSAM
Indemnitees”), from and against any and all Liabilities of the NSAM Indemnitees
relating to, arising out of or resulting from any of the following items
(without duplication):
(a)    the NorthStar Realty Business, including the failure of NorthStar Realty
or any other member of the NorthStar Realty Group or any other Person to pay,
perform or

24



--------------------------------------------------------------------------------




otherwise promptly discharge any Liability relating to, arising out of or
resulting from the NorthStar Realty Business in accordance with its terms,
whether prior to or after the Distribution Date or the date hereof;
(b)    the Asset Management Business as conducted by Subsidiaries of NorthStar
Realty prior to the Distribution; and
(c)    any breach by NorthStar Realty or any other member of the NorthStar
Realty Group of this Agreement or any of the Ancillary Agreements.
Section 5.05    Indemnification of Third Party Claims. Except as provided in
Section 5.06 and subject to any contrary provision in any Ancillary Agreement,
each Party shall indemnify, defend and hold harmless the other Party, each other
member of such other Party’s Group and each of their respective former and
current directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Transaction
Indemnitees”), from and against any Liabilities of the Transaction Indemnitees
relating to, arising out of or resulting from any Third Party Claim as to which
such Transaction Indemnitees are entitled to indemnification under this
Agreement, including any Third Party Claim relating to, arising out of or
resulting from any untrue statement or alleged untrue statement of a material
fact contained in any Specified Document or any omission or alleged omission to
state a material fact in any Specified Document required to be stated therein or
necessary to make the statements therein not misleading (any such Third Party
Claim, a “Transaction Third Party Claim”).
Section 5.06    Indemnification Obligations Net of Insurance Proceeds and Other
Amounts.
(d)    The Parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Article V will be net of Insurance Proceeds that
actually reduce the amount of, or are paid to the applicable Indemnitee in
respect of, such Liability. Accordingly, the amount that either Party (an
“Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnitee”) will be reduced by any Insurance
Proceeds theretofore actually recovered by or on behalf of the Indemnitee in
respect of the related Liability. If an Indemnitee receives a payment (an
“Indemnity Payment”) required by this Agreement from an Indemnifying Party in
respect of any Liability and subsequently receives Insurance Proceeds in respect
of such Liability, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if such Insurance Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

25



--------------------------------------------------------------------------------




(e)    An insurer that would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or have any subrogation
rights with respect thereto by virtue of the indemnification provisions hereof,
it being expressly understood and agreed that no insurer or any other third
party shall be entitled to a “wind-fall” (i.e., a benefit they would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof. Nothing contained in this Agreement or
any Ancillary Agreement shall obligate any member of any Group to seek to
collect or recover any Insurance Proceeds.
Section 5.07    Procedures for Indemnification of Third Party Claims.
(a)    If an Indemnitee shall receive notice or otherwise learn of a Third Party
Claim with respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnitee pursuant to Section 5.03, Section 5.04 or
Section 5.05 or any other Section of this Agreement or any Ancillary Agreement,
such Indemnitee shall give such Indemnifying Party written notice thereof within
10 days after becoming aware of such Third Party Claim. Any such notice shall
describe the Third Party Claim in reasonable detail. Notwithstanding the
foregoing, the failure of any Indemnitee or other Person to give notice as
provided in this Section 5.07(a) shall not relieve the related Indemnifying
Party of its obligations under this Article V, except to the extent that such
Indemnifying Party is actually materially prejudiced by such failure to give
notice and then only to the extent of such prejudice.
(b)    An Indemnifying Party may elect to defend, at such Indemnifying Party’s
own expense (subject to the requirement to share expenses related to the defense
of Transaction Third Party Claims pursuant to Section 5.05) and by such
Indemnifying Party’s own counsel, any Third Party Claim. Within 20 days after
the receipt of notice from an Indemnitee in accordance with Section 5.07(a) (or
sooner, if the nature of such Third Party Claim so requires), the Indemnifying
Party shall notify the Indemnitee of its election as to whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim. After
notice from an Indemnifying Party to an Indemnitee of its election to assume the
defense of a Third Party Claim, such Indemnitee shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but (subject to Section 5.05) the fees and
expenses of such counsel shall be the expense of such Indemnitee, except that
the Indemnifying Party shall be liable for the fees and expenses of counsel
employed by the Indemnitee (i) for any period during which the Indemnifying
Party has not assumed the defense of such Third Party Claim (other than during
any period in which the Indemnitee shall have failed to give notice of the Third
Party Claim in accordance with Section 5.07(a)), and (ii) if a conflict exists
between

26



--------------------------------------------------------------------------------




the positions of Indemnifying Party and Indemnitee and Indemnitee believes it is
in Indemnitee’s best interest to obtain independent counsel.
(c)    If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnitee of its election
as provided in Section 5.07(b), such Indemnitee may defend such Third Party
Claim at the cost and expense of the Indemnifying Party (subject to the
requirement to share expenses related to the defense of Transaction Third Party
Claims pursuant to Section 5.05).
(d)    If an Indemnifying Party elects to assume the defense of a Third Party
Claim in accordance with the terms of this Agreement, the Indemnitee shall agree
to any settlement, compromise or discharge of such Third Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third Party Claim and that releases the Indemnified Party completely in
connection with such Third Party Claim, provided that Indemnitee shall not be
required to admit any fault.
(e)    No Indemnifying Party shall consent to entry of any judgment or enter
into any settlement of any Third Party Claim without the consent of the
applicable Indemnitee or Indemnitees if the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly, against any Indemnitee.
(f)    Whether or not the Indemnifying Party assumes the defense of a Third
Party Claim, no Indemnitee shall admit any liability with respect to, or settle,
compromise or discharge, such Third Party Claim without the Indemnifying Party’s
prior written consent.
(g)    The provisions of Section 5.07 (other than this Section 5.07(g)) and
Section 5.08 shall not apply to Taxes (which are covered by the Tax
Disaffiliation Agreement).
Section 5.08    Additional Matters.
(a)    Any claim on account of a Liability that does not result from a Third
Party Claim shall be asserted by written notice given by the Indemnitee to the
related Indemnifying Party. Such Indemnifying Party shall have a period of 30
days after the receipt of such notice within which to respond thereto. If such
Indemnifying Party does not respond within such 30-day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment.
If such Indemnifying Party does not respond within such 30-day period or rejects
such claim in whole or in part, such Indemnitee shall be free to pursue such
remedies as may be available to such Party as contemplated by this Agreement and
the Ancillary Agreements.

27



--------------------------------------------------------------------------------




(b)    In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
(c)    In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
Parties shall endeavor to substitute the Indemnifying Party for the, or add the
Indemnifying Party as an additional, named defendant, if at all practicable. If
such substitution or addition cannot be achieved for any reason or is not
requested, the named defendant shall allow the Indemnifying Party to manage the
Action as set forth in this Section, and the Indemnifying Party shall fully
indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts’
fees and all other external expenses), the costs of any judgment or settlement
and the cost of any interest or penalties relating to any judgment or
settlement.
Section 5.09    Remedies Cumulative. The remedies provided in this Article V
shall be cumulative and, subject to the provisions of Article IX, shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.
Section 5.10    Survival of Indemnities. The rights and obligations of each of
NorthStar Realty and NSAM and their respective Indemnitees under this Article V
shall survive the sale or other transfer by any party of any Assets or the
assignment by it of any Liabilities.
ARTICLE VI    
EXCHANGE OF INFORMATION; CONFIDENTIALITY
Section 6.01    Agreement for Exchange of Information; Archives.
(c)    Each of NorthStar Realty and NSAM, on behalf of its Group, agrees to
provide, or cause to be provided, to the other Group, at any time before the
Distribution Date or until the fifth anniversary of the date of this Agreement,
as soon as reasonably practicable after written request therefor, any
Information in the possession or under the control of such Group that the
requesting Party reasonably needs (i) to comply with reporting, disclosure,
filing or other

28



--------------------------------------------------------------------------------




requirements imposed on the requesting Party or any member of its Group
(including under applicable securities or tax laws) by a Governmental Authority
having jurisdiction over the requesting Party or such member, (ii) for use in
any other judicial, regulatory, administrative, tax or other proceeding or in
order to satisfy audit, accounting, claims, regulatory, litigation, tax or other
similar requirements, in each case other than claims or allegations that one
Party to this Agreement has against the other, or (iii) to comply with its
obligations under this Agreement or any Ancillary Agreement; provided, however,
that in the event that either Party determines that any such provision of
Information could be commercially detrimental, violate any Law or agreement or
waive any attorney-client privilege, the Parties shall take all reasonable
measures to permit the compliance with such obligations in a manner that avoids
any such harm or consequence.
(d)    After the Distribution Date and until the fifth anniversary thereof, each
of NorthStar Realty and NSAM shall have access during regular business hours (as
in effect from time to time) to the documents that relate, in the case of
NorthStar Realty, to the NorthStar Realty Business that are located in archives
retained or maintained by NSAM or, in the case of NSAM, to the NSAM Business
that are located in archives retained or maintained by NorthStar Realty. Each of
NorthStar Realty and NSAM may obtain copies (but not originals) of documents for
bona fide business purposes and may obtain objects for exhibition purposes for
commercially reasonable periods of time if required for bona fide business
purposes, provided that the Party receiving such objects shall cause any such
objects to be returned promptly in the same condition in which they were
delivered to such Party and that each of NorthStar Realty and NSAM shall comply
with any rules, procedures or other requirements, and shall be subject to any
restrictions (including prohibitions on removal of specified objects), that are
then applicable to the other. Nothing herein shall be deemed to restrict the
access of any member of the NorthStar Realty Group or NSAM Group to any such
documents or objects or to impose any liability on any member of the NorthStar
Realty Group or the NSAM Group, as applicable, if any such documents are not
maintained or preserved by NorthStar Realty or NSAM, as applicable.
(e)    After the Distribution Date and until the fifth anniversary of the date
hereof, each of NorthStar Realty and NSAM (i) shall maintain, or cause to be
maintained, in effect at its own cost and expense adequate systems and controls
to the extent necessary to enable the members of the other Group to satisfy
their respective reporting, accounting, audit and other obligations and (ii)
shall provide, or cause to be provided, to the other Party in such form as such
other Party shall reasonably request, at no charge to the requesting Party, all
financial and other data and information as such requesting Party reasonably
determines necessary or advisable in order to prepare its financial statements
and reports or filings with any Governmental Authority.

29



--------------------------------------------------------------------------------




Section 6.02    Ownership of Information. Any Information owned by one Group
that is provided to a requesting Party pursuant to Section 6.01 shall be deemed
to remain the property of the providing Party. Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.
Section 6.03    Compensation for Providing Information. Except as set forth in
Section 6.01(c), the Party requesting Information agrees to reimburse the other
Party for the reasonable costs, if any, of creating, gathering and copying such
Information, to the extent that such costs are incurred for the benefit of the
requesting Party. Except as may be otherwise specifically provided elsewhere in
this Agreement or in any other agreement between the Parties, such costs shall
be computed in accordance with the providing Party’s standard methodology and
procedures.
Section 6.04    Limitations on Liability. Neither Party shall have any liability
to the other Party in the event that any Information exchanged or provided
pursuant to this Agreement that is an estimate or forecast, or that is based on
an estimate or forecast, is found to be inaccurate in the absence of willful
misconduct by the Party providing such Information. Neither Party shall have any
liability to the other Party if any Information is destroyed after reasonable
efforts by such Party to comply with the provisions of Section 6.01.
Section 6.05    Other Agreements Providing for Exchange of Information. The
rights and obligations granted under this Article VI are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention or confidential treatment of Information set forth in any Ancillary
Agreement.
Section 6.06    Production of Witnesses; Records; Cooperation.
(h)    After the Distribution Date, except in the case of an adversarial Action
by one Party against the other Party, each Party shall use reasonable efforts to
make available to the other Party, upon written request, the former, current and
future directors, officers, employees, other personnel and agents of the members
of its Group as witnesses and any books, records or other documents within its
control or that it otherwise has the ability to make available, to the extent
that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which the requesting Party may from time to time be involved, regardless of
whether such Action is a matter with respect to which indemnification may be
sought hereunder. The requesting Party shall, except as otherwise required by
Article VI, bear all costs and expenses in connection therewith.

30



--------------------------------------------------------------------------------




(i)    If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the other Party shall make available to such
Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
Group as witnesses and any books, records or other documents within its control
or that it otherwise has the ability to make available, to the extent that any
such person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with such defense, compromise
or settlement, and shall otherwise cooperate in such defense, compromise or
settlement.
(j)    Without limiting any provision of this Section, each of the Parties
agrees to cooperate, and to cause each member of its Group to cooperate, with
the other Party in the defense of any infringement or similar claim with respect
to any Intellectual Property, and shall not acknowledge, or permit any member of
its Group to acknowledge, the validity, enforceability, misappropriation or
infringing use of any Intellectual Property of a third Person in a manner that
would hamper or undermine the defense of such infringement, misappropriation or
similar claim except as required by Law.
(k)    The obligation of the Parties to provide witnesses pursuant to this
Section 6.06 is intended to be interpreted to facilitate cooperation and shall
include the obligation to provide as witnesses inventors and other officers
without regard to whether the witness or the employer of the witness could
assert a possible business conflict (subject to the exception set forth in the
first sentence of Section 6.06(a)).
(l)    In connection with any matter contemplated by this Section 6.06, the
Parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege or
work product immunity of any member of either Group.
Section 6.07    Confidentiality.
(d)    Subject to Section 6.08, each of NorthStar Realty and NSAM, on behalf of
itself and each other member of its Group, agrees to hold, and to cause its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to confidential and proprietary Information of NorthStar
Realty pursuant to policies in effect as of the Distribution Date, all
Information concerning the other Group that is either in its possession
(including Information in its possession prior to the Distribution Date) or
furnished by the other Group or its directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any

31



--------------------------------------------------------------------------------




time pursuant to this Agreement, any Ancillary Agreement or otherwise, and shall
not use any such Information other than for such purposes as shall be expressly
permitted hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such Party or
any other member of such Group or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such Party (or any other
member of such Party’s Group), which sources are not known by such Party to be
themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
any member of the other Group.
(e)    Each Party agrees not to release or disclose, or permit to be released or
disclosed, any such Information (excluding Information described in clauses (i),
(ii) and (iii) of Section 6.07(a)) to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 6.08. Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, each Party will promptly, after request of the other Party, either
return the Information to the other Party in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other Party that any Information not returned in a tangible form (including
any such Information that exists in an electronic form) has been destroyed (and
such copies thereof and such notes, extracts or summaries based thereon).
Section 6.08    Protective Arrangements. In the event that either Party or any
other member of its Group either determines on the advice of its counsel that it
is required to disclose any Information pursuant to applicable law or receives
any demand under lawful process or from any Governmental Authority to disclose
or provide Information of the other Party (or any other member of the other
Party’s Group) that is subject to the confidentiality provisions hereof, such
Party shall, to the extent permitted by law, notify the other Party as soon as
practicable prior to disclosing or providing such Information and shall
cooperate, at the expense of the requesting Party, in seeking any reasonable
protective arrangements requested by such other Party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such law (as so advised by counsel) or by
lawful process or such Governmental Authority.
ARTICLE VII    
THE NORTHSTAR NAME

32



--------------------------------------------------------------------------------






Section 7.01    The NorthStar Name. To the extent that NorthStar and its
Affiliates have a proprietary interest in the name “NorthStar,” NorthStar hereby
grants to NSAM a non-transferable, non-assignable, non-exclusive royalty-free
right and license to use the name “NorthStar.” Further, NSAM shall have the
right to provide such non-transferable, non-assignable, non-exclusive
royalty-free right and license to use the “NorthStar” name to any non-traded
REIT or other vehicle or entity that NSAM manages or may manage in the future or
in which NSAM has an economic interest, directly or indirectly.
ARTICLE VIII    
DISPUTE RESOLUTION
Section 8.01    Disputes. Subject to Section 11.13 and except as otherwise
specifically provided in any Ancillary Agreement, the procedures for discussion,
negotiation and mediation set forth in this Article VIII shall apply to all
disputes, controversies or claims (whether arising in contract, tort or
otherwise) that may arise out of or relate to, or arise under or in connection
with, this Agreement or any Ancillary Agreement, or the transactions
contemplated hereby or thereby (including all actions taken in furtherance of
the transactions contemplated hereby or thereby on or prior to the date hereof),
or the commercial or economic relationship of the parties relating hereto or
thereto, between or among any members of the NorthStar Realty Group, on the one
hand, and any members of the NSAM Group, on the other hand.
Section 8.02    Escalation; Mediation.
(h)    It is the intent of the Parties to use reasonable efforts to resolve
expeditiously any dispute, controversy or claim between or among them with
respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, a Party
involved in a dispute, controversy or claim may deliver a notice (an “Escalation
Notice”) demanding an in-person meeting involving representatives of the Parties
at a senior level of management (or if the Parties agree, of the appropriate
strategic business unit or division within such entity). A copy of any such
Escalation Notice shall be given to the General Counsel, or like officer or
official, of the Party involved in the dispute, controversy or claim (which copy
shall state that it is an Escalation Notice pursuant to this Agreement). Any
agenda, location or procedures for such discussions or negotiations between the
Parties may be established by the Parties from time to time; provided, however,
that the Parties shall use reasonable efforts to meet within 30 days of the
Escalation Notice.
(i)    If the Parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to above, then the matter shall be
referred to mediation.

33



--------------------------------------------------------------------------------




The Parties shall retain a mediator to aid the Parties in their discussions and
negotiations by informally providing advice to the Parties. Any opinion
expressed by the mediator shall be strictly advisory and shall not be binding on
the Parties or be admissible in any other proceeding. The mediator may be chosen
from a list of mediators previously selected by the Parties or by other
agreement of the Parties. Costs of the mediation shall be borne equally by the
Parties involved in the matter, except that each Party shall be responsible for
its own expenses. Mediation shall be a prerequisite to the commencement of any
Action by either Party against the other Party.
(j)    In the event that any resolution of any dispute, controversy or claim
pursuant to the procedures set forth in Section 8.02(a) or Section 8.02(b) in
any way affects an agreement or arrangement between either of the Parties and a
third party insurance carrier, the consent of such third party insurance carrier
to such resolution, to the extent such consent is required, shall be obtained
before such resolution can take effect.
Section 8.03    Court Actions.
(f)    In the event that either Party, after complying with the provisions set
forth in Section 8.02, desires to commence an Action, such Party may submit the
dispute, controversy or claim (or such series of related disputes, controversies
or claims) to any court of competent jurisdiction.
(g)    Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement and each Ancillary
Agreement during the course of dispute resolution pursuant to the provisions of
this Article VIII with respect to all matters not subject to such dispute,
controversy or claim.
ARTICLE IX    
FURTHER ASSURANCES AND ADDITIONAL COVENANTS
Section 9.01    Further Assurances.
(a)    In addition to the actions specifically provided for elsewhere in this
Agreement, each of the Parties shall, subject to Section 3.02 and Section 4.02,
use reasonable efforts, prior to, on and after the Distribution Date, to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements, including amending or modifying this Agreement and the Ancillary
Agreements, to the extent necessary to reflect the intent of the parties in
entering into the transactions contemplated by this Agreement and the Ancillary
Agreements, including those

34



--------------------------------------------------------------------------------




set forth in Schedule I, to consummate and make effective the transactions
contemplated by this Agreement and the Ancillary Agreements, including those set
forth in Schedule I.
(b)    Without limiting the foregoing, prior to, on and after the Distribution
Date, each Party shall cooperate with the other Party, without any further
consideration, but at the expense of the requesting Party, (i) to execute and
deliver, or use reasonable efforts to execute and deliver, or cause to be
executed and delivered, all instruments, including any bills of sale, stock
powers, certificates of title, assignments of Contracts and other instruments of
conveyance, assignment and transfer as such Party may reasonably be requested to
execute and deliver by the other Party, (ii) to make, or cause to be made, all
filings with, and to obtain, or cause to be obtained, all Consents, approvals or
authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture or other instrument, (iii) to obtain, or
cause to be obtained, any Governmental Approvals or other Consents required to
effect the Separation or the Distribution and (iv) to take, or cause to be
taken, all such other actions as such Party may reasonably be requested to take
by the other Party from time to time, consistent with the terms of this
Agreement and the Ancillary Agreements, in order to effect the provisions and
purposes of this Agreement and the Ancillary Agreements and any transfers of
Assets or assignments and assumptions of Liabilities hereunder or thereunder and
the other transactions contemplated hereby and thereby.
(c)    On or prior to the Distribution Date, NorthStar Realty and NSAM, in their
respective capacities as direct and indirect stockholders of their respective
Subsidiaries, as applicable, shall each ratify any actions that are reasonably
necessary or desirable to be taken by any member of the NSAM Group or the
NorthStar Realty Group, as the case may be, to effect the transactions
contemplated by this Agreement.
(d)    Prior to the Distribution Date, if either Party identifies any commercial
or other service that is needed to assure a smooth and orderly transition of its
business in connection with the consummation of the transactions contemplated
hereby, and that is not otherwise governed by the provisions of this Agreement
or any Ancillary Agreement, the Parties will cooperate in determining whether
there is a mutually acceptable arm’s-length basis on which the other Party will
provide such service.
Section 9.02    Insurance Matters. NorthStar Realty and NSAM agree to cooperate
in good faith to provide for an orderly transition of insurance coverage from
the date hereof through the Distribution Date and for the treatment of any
Insurance Policies that will remain in effect following the Distribution Date on
a mutually agreeable basis. In no event shall NorthStar Realty, any other member
of the NorthStar Realty Group or any NorthStar Realty Indemnitee have liability
or obligation whatsoever to any member of the NSAM Group or any

35



--------------------------------------------------------------------------------




NSAM Indemnitee in the event that any Insurance Policy or other contract or
policy of insurance shall be terminated or otherwise cease to be in effect for
any reason, shall be unavailable or inadequate to cover any Liability of any
member of the NSAM Group or any NSAM Indemnitee for any reason whatsoever or
shall not be renewed or extended beyond the current expiration date. For the
avoidance of doubt, all pre-Distribution claims shall be made under NorthStar
Realty’s existing insurance policies and post-Distribution claims shall be made
under NSAM insurance policies. The right to proceeds and the obligation to incur
certain deductibles under certain insurance policies shall be allocated on a
pro-rata basis. On the Distribution Date, NSAM shall be required to have in
place all insurance programs to comply with NSAM’s contractual obligations and
as reasonably necessary for the NSAM Business, and NorthStar Realty shall be
required, subject to the terms of this Agreement, to obtain certain directors
and officers Insurance Policies to apply against pre-Distribution claims.
ARTICLE X    
TERMINATION
Section 10.01    Termination. This Agreement may be terminated by NorthStar
Realty at any time, in its sole discretion, prior to the Distribution Date.
Section 10.02    Effect of Termination. In the event of any termination of this
Agreement prior to the Distribution Date, neither Party (or any of its directors
or officers) shall have any Liability or further obligation to the other Party.
ARTICLE XI    
MISCELLANEOUS
Section 11.01    Counterparts; Entire Agreement; Corporate Power.
(a)    This Agreement and each Ancillary Agreement may be executed in one or
more counterparts, including by facsimile or by e-mail delivery of a “.pdf”
format data file, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each party hereto or thereto and delivered to the other parties hereto or
thereto.
(b)    This Agreement, the Ancillary Agreements and the exhibits, schedules and
appendices hereto and thereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein; provided, however,
that nothing

36



--------------------------------------------------------------------------------




contained herein or in any Ancillary Agreement shall modify or amend the terms
of the Management Agreement, and to the extent of any conflict between the terms
of the Management Agreement and this Agreement, the terms of the Management
Agreement shall control.
(c)    NorthStar Realty represents on behalf of itself and each other member of
the NorthStar Realty Group, and NSAM represents on behalf of itself and each
other member of the NSAM Group, as follows:
(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each Ancillary Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and
(ii)    this Agreement and each Ancillary Agreement to which it is a party has
been (or, in the case of any Ancillary Agreement, will be on or prior to the
Distribution Date) duly executed and delivered by it and constitutes, or will
constitute, a valid and binding agreement of it enforceable in accordance with
the terms thereof.
Section 11.02    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK AND WITHOUT REGARD
TO ITS CHOICE OF LAW PRINCIPLES.
Section 11.03    Assignability. This Agreement shall not be assignable, in whole
or in part, directly or indirectly, by any Party without the prior written
Consent of the other Party, and any attempt to assign any rights or obligations
under this Agreement without such Consent shall be void; provided that either
Party may assign this Agreement to a purchaser of all or substantially all of
the properties and assets of such Party so long as such purchase expressly
assumes, in a written instrument in form reasonably satisfactory to the
non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.
Section 11.04    Successors and Assigns. The provisions to the Agreement shall
be binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.
Section 11.05    Third Party Beneficiaries. Except for the indemnification
rights under this Agreement of any NorthStar Realty Indemnitee or NSAM
Indemnitee in their respective capacities as such, (a) the provisions of this
Agreement and each Ancillary Agreement are solely for the benefit of the parties
hereto or thereto and are not intended to confer upon any

37



--------------------------------------------------------------------------------




Person except the parties hereto or thereto any rights or remedies hereunder or
thereunder and (b) there are no third party beneficiaries of this Agreement or
any Ancillary Agreement and neither this Agreement nor any Ancillary Agreement
shall provide any third person with any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Agreement or any Ancillary Agreement. Without limiting the generality of
the foregoing, this Agreement is solely for the benefit of the Parties hereto,
and no current or former director, officer, employee or independent contractor
of any member of the NorthStar Realty Group or any member of the NSAM Group or
any other individual associated therewith (including any beneficiary or
dependent thereof) shall be regarded for any purpose as a third-party
beneficiary of this Agreement, and no provision of this Agreement shall create
such rights in any such Persons in respect of any benefits that may be provided,
directly or indirectly, under any benefit plan, program, policy, agreement or
arrangement of any member of the NorthStar Realty Group or any member of the
NSAM Group. No provision of this Agreement shall constitute a limitation on the
rights to amend, modify or terminate any benefit plans, programs, policies,
agreements or arrangements of any member of the NorthStar Realty Group or any
member of the NSAM Group, and nothing herein shall be construed as an amendment
to any such benefit plan, program, policy, agreement or arrangement. No
provision of this Agreement shall require any member of the NorthStar Realty
Group or any member of the NSAM Group to continue the employment of any employee
of any member of the NorthStar Realty Group or any member of the NSAM Group for
any specific period of time following the Distribution Date.


Section 11.06    Notices. All notices or other communications under this
Agreement or any Ancillary Agreement shall be in writing and shall be deemed to
be duly given when (a) delivered in person, (b) sent by electronic mail, (c)
sent by telecopier (except that, if not sent during normal business hours for
the recipient, then at the opening of business on the next business day for the
recipient) to the fax numbers set forth below or (d) deposited in the United
States mail or private express mail, postage prepaid, addressed as follows:
If to NorthStar Realty, to:
NorthStar Realty Finance Corp.
399 Park Avenue, 18th Floor New York, New York 10022
Attn: General Counsel
Fax: (212) 547-2700



38



--------------------------------------------------------------------------------




If to NSAM to:
NorthStar Asset Management Group Inc. 399 Park Avenue, 18th Floor New York, New
York 10022 Attn: General Counsel Fax: (212) 547-2700


Either Party may, by notice to the other Party, change the address to which such
notices are to be given.
Section 11.07    Severability. If any provision of this Agreement or any
Ancillary Agreement or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof or thereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby or thereby, as the case may be, is not affected in any
manner materially adverse to either Party. Upon any such determination, the
Parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the Parties.
Section 11.08    Publicity. Prior to the Distribution, each of NSAM and
NorthStar Realty shall consult with each other prior to issuing any press
releases or otherwise making public statements with respect to the Distribution
or any of the other transactions contemplated hereby and prior to making any
filings with any Governmental Authority with respect thereto.
Section 11.09    Expenses. Except as expressly set forth in this Agreement or in
any Ancillary Agreement, all third party fees, costs and expenses paid or
incurred in connection with the Separation and the Distribution will be paid by
NorthStar Realty.
Section 11.10    Headings. The article, section and paragraph headings contained
in this Agreement and in the Ancillary Agreements are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement or any Ancillary Agreement.
Section 11.11    Survival of Covenants. Except as expressly set forth in this
Agreement or any Ancillary Agreement, (a) the covenants in this Agreement and
the liabilities for the breach of any obligations in this Agreement and (b) any
covenants, representations or warranties contained in any Ancillary Agreement
and any liabilities for the breach of any obligations contained in any Ancillary
Agreement, in each case, shall survive each of the Separation and the
Distribution and shall remain in full force and effect.

39



--------------------------------------------------------------------------------




Section 11.12    Waivers of Default. Waiver by any party hereto or to any
Ancillary Agreement of any default by any other party hereto or thereto of any
provision of this Agreement or such Ancillary Agreement shall not be deemed a
waiver by the waiving party of any subsequent or other default.
Section 11.13    Specific Performance. Subject to Section 4.02 and
notwithstanding the procedures set forth in Article VIII, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement or any Ancillary Agreement, the party or parties
who are to be hereby or thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief of its rights under this
Agreement or such Ancillary Agreement, in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other party or parties shall not oppose the granting of such
relief. The parties to this Agreement and any Ancillary Agreement agree that the
remedies at law for any breach or threatened breach hereof or thereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.
Section 11.14    Amendments. No provisions of this Agreement or any Ancillary
Agreement shall be deemed waived, amended, supplemented or modified by any party
hereto or thereto, unless such waiver, amendment, supplement or modification is
in writing and signed by the authorized representative of the party against whom
it is sought to enforce such waiver, amendment, supplement or modification.
Section 11.15    Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms “hereof,” “herein, “and
“herewith” and words of similar import, unless otherwise stated, shall be
construed to refer to this Agreement or the applicable Ancillary Agreement as a
whole (including all of the schedules and annexes hereto or thereto) and not to
any particular provision of this Agreement or such Ancillary Agreement. Article,
Section, Schedule and Annex references are to the articles, sections, schedules
and annexes of or to this Agreement or the applicable Ancillary Agreement unless
otherwise specified. Any reference herein to this Agreement or any Ancillary
Agreement, unless otherwise stated, shall be construed to refer to this
Agreement or such Ancillary Agreement as amended, supplemented or otherwise
modified from time to time, as permitted by Section 11.14 and the terms of any
applicable provision in any Ancillary Agreement. The word “including” and words
of similar import when used in this Agreement (or the applicable Ancillary
Agreement) shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or”

40



--------------------------------------------------------------------------------




shall not be exclusive. There shall be no presumption of interpreting this
Agreement or any provision hereof against the draftsperson of this Agreement or
any such provision.
Section 11.16    Jurisdiction; Service of Process. Any action or proceeding
arising out of or relating to this Agreement or any Ancillary Agreement shall be
brought in the courts of the State of New York located in the County of New York
or in the United States District Court for the Southern District of New York (if
any party to such action or proceeding has or can acquire jurisdiction), and
each of the parties hereto or thereto irrevocably submits to the exclusive
jurisdiction of each such court in any such action or proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any Ancillary
Agreement in any other court. The parties to this Agreement or any Ancillary
Agreement agree that any of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
between the parties hereto and thereto irrevocably to waive any objections to
venue or to convenience of forum. Process in any action or proceeding referred
to in the first sentence of this Section may be served on any party to this
Agreement or any Ancillary Agreement anywhere in the world.
Section 11.17    Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.
[Signature Page Follows]

41



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Separation Agreement to be
executed as of the date first written above by their duly authorized
representatives.


 
NORTHSTAR ASSET MANAGEMENT GROUP INC.


 
 
By
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel & Secretary







 
NORTHSTAR REALTY FINANCE CORP.




 
 
By
/s/ Ronald J. Lieberman
 
 
 
Name: Ronald J. Lieberman
 
 
 
Title: Executive Vice President, General Counsel & Secretary




















[Signature Page to Separation Agreement]





--------------------------------------------------------------------------------



Schedule I

Separation Transactions
1.
NorthStar Asset Management Group Inc. (“NSAM”) effects a one-for-two reverse
stock split of NSAM common stock.

2.
NRFC Sub-REIT Corp. (“Sub-REIT”) contributes, or causes its subsidiaries to
contribute, all of the limited liability company interests in certain
subsidiaries of Sub-REIT to NSAM, pursuant to the contribution agreements
included in Annex II to the Contribution Agreement.

3.
Sub-REIT contributes to NSAM $100,000,000 in cash, plus $17,900,000 in cash for
any expenses that NSAM or its affiliates incurs (i) in connection with the
spin-off and (ii) in connection with the establishment of its co-sponsored
non-traded public company with RXR Realty LLC. To the extent that such expenses
incurred by NSAM exceed $17,900,000, then Sub-REIT shall pay to NSAM such
additional amount incurred; provided, however, that to the extent such expenses
do not exceed $17,900,000, the balance shall be returned to Sub-REIT.

4.
NSAM issues to Sub-REIT an amount of shares of NSAM common stock equal to the
amount of shares of common stock of Sub-REIT that will be outstanding as of 5:01
PM on June 30, 2014, after giving effect to the one-for-two reverse stock split
of New NRF (as defined below), minus the number of shares of NSAM owned by
Sub-REIT prior to such issuance.

5.
NorthStar Realty Finance Limited Partnership merges with and into NorthStar
Realty Finance Corp. (“NRF”). In such merger, LTIP Units of NorthStar Realty
Finance Limited Partnership will be converted into an equal number shares of
common stock of Sub-REIT, which shares of common stock will remain outstanding
following the merger of NRF with and into Sub-REIT as described below.

6.
NRF merges with and into Sub-REIT (such merged company, following the merger, to
be renamed NorthStar Realty Finance Corp., a Maryland corporation (“New NRF”)).

7.
New NRF effects a one-for-two reverse stock split of New NRF common stock.





--------------------------------------------------------------------------------



8.
New NRF distributes one share of NSAM common stock, par value $0.01 per share,
for every one share of New NRF common stock held by a record holder.





